PER CURIAM.
Defendant, Roger Mansing, appeals from a final judgment rendered on a jury verdict for the plaintiff, Dennis Kasianowicz. Plaintiff sued for damages allegedly resulting from breach of a contract for the sale of an airplane and defendant counterclaimed for an alleged abuse of process and damages done to the plane by plaintiff.
Defendant seeks reversal of the final judgment and argues that there was insufficient competent evidence to support the jury verdict. A careful review of the record reveals sufficient, competent and substantial evidence to support the jury verdict.
Defendant argues that the trial court committed reversible error in directing a verdict for the plaintiff on that portion of his counterclaim which sought damages from plaintiff for having unlawfully obtained a temporary injunction against the defendant, without notice or bond. We find no error in this regard. See Concord Shopping Center, Inc. v. Litowitz, Fla. App.1966, 183 So.2d 562 and Rule 1.610(b), “RCP”, 31 F.S.A.
We considered defendant’s other point for reversal and find it to be without merit. Also considered is the cross-assignment of error argued by the plaintiff. We find that there was no proof of this element of damage offered before the jury and that there was no request for a jury instruction on this matter.
For these reasons the final judgment herein appealed is
Affirmed.